946 So.2d 172 (2007)
STATE ex rel Jimmy Ray WILLIAMS
v.
STATE of Louisiana.
No. 2004-KP-0575.
Supreme Court of Louisiana.
January 12, 2007.

ORDER
Considering the supplemental record filed in this case, considering that the Louisiana Indigent Defender Board ("LIDAB") has recently adopted new rules applicable to this case, see La. Admin. Code 22:XV:201, et seq., and considering that, pursuant to this Court's inquiry, defendant notified this Court on November 17, 2006 that he has received the requested funding from the LIDAB, this Court finds that there is no longer a justiciable case or controversy before us.
Therefore, IT IS HEREBY ORDERED that this case be remanded to the district court for further proceedings.
/s/ Jeffrey P. Victory
Jeffrey P. Victory
Justice, Louisiana Supreme Court